Citation Nr: 0940017	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  03-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

In August 2004, the Veteran testified before a Decision 
Review Officer at a RO hearing.  A transcript of the hearing 
has been associated with the claims.  

In July 2005, the Board denied the Veteran's service 
connection claim for a left knee disability.  The Veteran 
subsequently filed a timely appeal of the Board's July 2005 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court vacated the July 
2005 Board decision and remanded the issue to the Board for 
readjudication consistent with the Court's decision.

In February 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In an August 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case is now returned 
to the Board for further appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current left knee disorder is etiologically related to his 
period of active service.





CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letter dated in March 2002, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
personnel records,  VA medical records, and private medical 
treatment records have been obtained.  He was provided an 
appropriate VA medical examination.  

The Board notes that in a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  The record reflects 
that in a July 2004, the National Personal Records Center 
(NPRC) informed the Veteran that his service treatment 
records and most of his service personnel records were 
probably destroyed in a 1973 fire at the NPRC.  What was 
available of the Veteran's service personnel records was 
provided and has been associated with the claims file.  The 
NPRC added that the Veteran's complete service records cannot 
be reconstructed.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

The Veteran has essentially asserted that he has a left knee 
disorder due to his military service.  Specifically, he has 
asserted that he was injured when a rifle fell and hit his 
knee during basic training.  According to the Veteran, he 
required hospitalization for two weeks to treat his injury.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303, 3.304.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Merits of the Claim

As noted above, the Veteran's service treatment records are 
not available, and thus have not been associated with the 
claims file.  Associated with the claims file, however, are 
portions of the Veteran's service personnel records, 
indicating that he was admitted to the hospital in March 
1956.  The reason for his hospitalization is not provided.  

During the August 2004 RO hearing, the Veteran testified that 
he has experienced chronic knee pain ever since his in-
service injury.  He stated that he sought treatment soon 
after service.  He indicated that he attempted to obtain his 
medical records to show that he underwent continuous 
treatment since separation.  However, he has been 
unsuccessful because the records from his early treatment are 
unavailable.

The Veteran's available private medical treatment records, 
dated from June 1995 to May 1999, are included in the claims 
file and show treatment for a left knee condition.  A June 
1995 medical record shows that an X-ray examination of the 
left knee was unremarkable.  These records show that he was 
diagnosed with psoriatic arthritis "with a flare in his left 
knee" in December 1997.  On a June 1999 private X-ray 
report, the impression was arthritic changes in the left 
knee.   

In support of his claim, the Veteran submitted numerous lay 
statements from a fellow service member and relatives, who 
all assert that he injured his left knee during his military 
service.  In statements dated in February 2002, September 
2002, and August 2004, fellow service member, F.W.A., 
indicated that he knew that the Veteran injured his left knee 
during his military service because he visited the Veteran 
while he was in the hospital.  The Veteran's brother, C.T., 
recalled in a May 2002 statement that his family was informed 
in March 1956 that the Veteran was hospitalized due to an 
injury to his left knee.  He stated that he witnessed the 
Veteran experiencing pain because of his knee.  The Veteran's 
sister-in-law, D.O.T., gave a similar account in an August 
2004 statement; she reported her knowledge of the Veteran's 
mother visiting him during his in-service hospitalization 
following the left knee injury.  In an August 2004 statement, 
the Veteran's wife testified as to the effect the Veteran's 
knee condition has had on his ability to work.  

The Veteran underwent a VA joints examination in June 2009, 
at which time the claims file was reviewed.  The Veteran 
reported his in-service left knee injury and subsequent 
treatment as described above.  In addition, he reported 
possibly injuring his knee in 1995 due to a fall.  He was 
noted to have been diagnosed by a VA physician with 
rheumatoid arthritis affecting multiple joints.  On physical 
examination, the Veteran's left knee demonstrated decreased 
range of motion on flexion.  The examiner noted that previous 
X-rays on file with the VA showed rheumatoid arthritis and 
degenerative joint disease affecting multiple joints.  The 
diagnosis was rheumatoid arthritis affecting  multiple 
joints, to include both knees.  

Following the examination and review of the evidence, the VA 
examiner opined that the rheumatoid arthritis of the 
bilateral lateral knee was less likely as not caused by or 
the result of an in-service event or injury.  The examiner 
explained that the currently diagnosed knee condition was 
inconsistent with the history of the left knee being hit by a 
dropped rifle; the current knee condition was not post-
traumatic in nature.  It was further described that 
rheumatoid arthritis was a systematic inflammatory process.  
The examiner indicated that medical records from the 1950s to 
the mid 1990s were not available to show the nature of the 
Veteran's in-service injury or chronicity of his left knee 
symptoms; however, the examiner stated that the lay 
statements of record were given due consideration along with 
the objective medical evidence.  It was noted that a 1995 X-
ray of the left knee showed minimal/no abnormalities, which 
the VA examiner opined would appear to be somewhat 
inconsistent with a forty-year history of severe knee 
symptoms.  

Analysis

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for a left knee 
disorder.  The Board recognizes that the medical evidence 
shows that the Veteran currently suffers from rheumatoid 
arthritis of the left knee.  However, the preponderance of 
the medical evidence, as discussed below, does not indicate 
that the Veteran's current disorder is related to an in-
service injury or that the disorder is otherwise related to 
his military service.  Therefore, the Board concludes that 
service connection is not warranted.  

The Veteran essentially maintains that he sustained a left 
knee injury as the result of a March 1956 in-service 
incident.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2).  The Veteran's available 
service personnel records show that he was hospitalized in 
March 1956.  As such, although the Veteran's service 
treatment records are not of record, the Veteran's account of 
the in-service left knee injury is considered competent.    

Having found the Veteran's lay statement to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds the Veteran's account of an in-service left 
knee injury to be credible in light of the evidence of 
record.  Specifically, F.W.A.'s statements that he visited 
the Veteran during his in-service hospitalization constitute 
credible, first-person knowledge of the Veteran's in-service 
injury.  Thus, these lay statements corroborate the Veteran's 
assertion that he incurred a left knee injury during his 
period of active service.  However, the fact remains that the 
preponderance of the evidence does not show that the Veteran 
suffered a chronic injury or disability as a result of the 
accident.  

While the Veteran's account of an in-service left knee injury 
is credible, there is no competent medical evidence that 
suggests a nexus between the Veteran's currently diagnosed 
left knee condition and his period of active service.  In 
this regard, the Board finds highly probative the June 2009 
VA examiner's opinion.  Based on clinical and diagnostic 
testing of the Veteran and review of the claims file, the 
examiner determined that it was less likely than not that the 
Veteran's rheumatoid arthritis of the left knee was related 
to an in-service incident.  The examiner further explained 
that the Veteran's diagnosed left knee condition was not 
post-traumatic in nature.  This opinion is considered highly 
probative as it is definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against his 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board notes that the medical evidence does not show a 
diagnosis of a left knee condition until 1997, which is 
nearly 30 years after the Veteran's separation from active 
service.  Thus, while the Veteran has reported having left 
knee symptomatology and treatment since his military service, 
and the lay statements include reports of ongoing left knee 
problems, there is no objective evidence of continuity of 
symptomatology to suggest that he has a chronic left knee 
condition related to his period of active service.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 
3.309.  Moreover, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

Consideration has been given to the Veteran's own statements 
and the lay statements submitted in support of his claim.  
While the Board is sympathetic to these statements and 
believes that the Veteran, his relatives, and friends are 
competent to report his left knee symptomatology, neither the 
Veteran, nor his friends or relatives have the requisite 
special medical knowledge necessary to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159. 

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a left knee disorder that was incurred as a result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In so concluding, the Board is cognizant of its 
responsibilities in cases in which records in the custody of 
the government are allegedly missing.  See O'Hare, 1 Vet. 
App. at 367.  The Board's analysis was undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In this case, the Board has no reason to doubt, and indeed 
accepts as true the Veteran's statements that he sustained a 
left knee injury during service.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, as stated above, there 
continues to be no medical opinion relating the Veteran's 
current left knee disorder to his period of active service.  
Thus, even if the Veteran's assertions of injury and 
treatment are true, the assertions do not substantiate his 
claim for service connection for his current left knee 
disorder in accordance with VA regulations.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his left knee disorder is related to his military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.  Accordingly, the appeal is denied. 




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disability is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


